UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2013 ¨ TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: Commission file number: 000-51688 BITZIO, INC. (Exact name of registrant as specified in its charter) Nevada 16-1734022 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No. 548 Market Street, Suite 18224San Francisco, CA (Address of principal executive offices) (Zip Code) Issuer’s telephone number (866) 824-7881 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period than the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filed,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of May 20, 2013 the number of shares of the registrant’s classes of common stock outstanding was 80,795,420. TABLE OF CONTENTS Part I - Financial Information Page numbers Item 1. Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Operations 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Forward-Looking Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 Part II – Other Information Item 1. Legal Proceedings 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 20 Signatures 21 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”). These statements are based on management’s beliefs and assumptions, and on information currently available to management. Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider” or similar expressions are used. Forward-looking statements are not guarantees of future performance. They involve risks, uncertainties and assumptions. Our future results and shareholder values may differ materially from those expressed in these forward-looking statements. Readers are cautioned not to put undue reliance on any forward-looking statements. The results for the period ended March 31, 2013 are not necessarily indicative of the results of operations for the full year. These financial statements and related footnotes should be read in conjunction with the financial statements and footnotes thereto included in the Company’s Form 10-K filed with the Securities and Exchange Commission on April 11, 2013. 3 BITZIO, INC Consolidated Balance Sheets March 31, December 31, Assets Current Assets Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other current assets Total Current Assets Other Assets Intangible assets, net Goodwill Total Other Assets Total Assets $ $ Liabilities and Stockholders’ Equity Current Liabilities: Accounts payable and accrued liabilities $ $ Related party payable Notes payable, related parties Notes payable Convertible notes, related parties, net of discount Convertible notes, net of discount Derivative liability, related party Derivative liability Total Current Liabilities Stockholders’ Deficit: Preferred stock, $0.001 par value; 25,000,000 shares authorized; 2,043,120 shares issued and outstanding $ $ Common stock, $0.001 par value; 250,000,000 shares authorized; 80,018,621 and 69,923,970 shares issued and outstanding, respectively Additional paid in capital Stock subscriptions payable Accumulated deficit ) ) Total stockholders’ equity ) ) Total Liabilities and Stockholders’ Equity $ $ 4 BITZIO, INC Consolidated Statements of Operations Three Months Ended March 31, Three Months Ended March 31, Revenues $ $ Operating Expenses Professional fees Executive compensation - General and administrative Total operating expenses Loss from Operations ) ) Other Income (Expense) Interest expense ) ) Gain on derivative liability - Total other income (expense) ) ) Loss Before Income Taxes $ ) $ ) Provision For Income Taxes - - Net Loss From Continuing Operations ) ) (Income) loss from discountinued operations - ) Loss on disposal of discontinued operations, net - - Loss from Discontinued Operations, net of income taxes - ) Net Loss $ ) $ ) Basic and Diluted Loss Per Share From Continuing Operations $ ) $ ) Basic and Diluted Loss Per Share from Discontinued Operations $
